                                                    1   LOCKE LORD LLP
                                                        Mitchell J. Popham (SBN: 126194)
                                                    2   mpopham@lockelord.com
                                                        300 South Grand Avenue, Suite 2600
                                                    3   Los Angeles, CA 90071
                                                    4   Telephone: (213) 485-1500
                                                        Facsimile: (213) 485-1200
                                                    5
                                                        Attorneys for Defendant
                                                    6   ULTA BEAUTY INC.
                                                    7
                                                    8                              UNITED STATES DISTRICT COURT

                                                    9                             NORTHERN DISTRICT OF CALIFORNIA

                                                   10                                        OAKLAND DIVISION

                                                   11
                                                   12   LINDA KUHN,                                     )   CASE NO. 4:19-CV-04021-HSG
                 300 S. Grand Avenue, Suite 2600




                                                                                                        )
                                                   13                                                   )
Locke Lord LLP
                     Los Angeles, CA 90071




                                                                                    Plaintiff,              ORDER GRANTING DEFENDANT
                                                                                                        )   ULTA BEAUTY, INC.’S MOTION TO
                                                   14          vs.                                      )   APPEAR BY TELEPHONE AT CASE
                                                                                                        )   MANAGEMENT CONFERENCE
                                                   15   L’OREAL USA S/D, INC., MATRIX                   )
                                                        ESSENTIALS, INC., ULTA BEAUTY, INC., and        )
                                                   16   DOES 1 to 100,
                                                                                                            CMC DATE: October 22, 2019
                                                                                                        )
                                                                                                            Time: 2:00 p.m.
                                                   17                                                   )
                                                                                                            Courtroom: 2
                                                                                    Defendants.         )
                                                   18                                                   )
                                                                                                        )   Before the Honorable Haywood S.
                                                   19                                                   )   Gilliam, Jr.

                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                                                                    1
                                                                     ORDER GRANTING DEFENDANT’S MOTION TO APPEAR BY TELEPHONE AT CASE
                                                                                        MANAGEMENT CONFERENCE
                                                    1          The Motion to Appear by Telephone at Case Management Conference (the “Motion”) filed by

                                                    2   Defendant Ulta Beauty, Inc. (“Ulta Beauty”) has come on to be considered in the above-referenced

                                                    3   matter. Upon consideration of the Motion, and the Motion being unopposed, the Court finds that the

                                                    4   Motion is well-taken and should be granted.

                                                    5          IT IS HEREBY ORDERED THAT:

                                                    6      1. Ulta Beauty’s Motion is GRANTED; and,

                                                    7      2. Ulta Beauty’s counsel may appear telephonically at the Case Management Conference set for

                                                    8          October 22, 2019 at 2:00 p.m. Counsel shall contact CourtCall at (866) 582-6878 to make

                                                    9          arrangements for the telephonic appearance.

                                                   10          IT IS SO ORDERED.

                                                   11    Dated: 10/15/2019
                                                                                                             HAYWOOD S. GILLIAM, JR.
                                                   12                                                        United States District Court Judge
                 300 S. Grand Avenue, Suite 2600




                                                   13
Locke Lord LLP
                     Los Angeles, CA 90071




                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                                                                        2
                                                                  ORDER GRANTING DEFENDANT’S MOTION TO APPEAR BY TELEPHONE AT CASE
                                                                                     MANAGEMENT CONFERENCE
